Citation Nr: 0804058	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-37 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to reimbursement for travel expenses to 
Department of Veterans Affairs Medical Centers (VAMC) in 
Richmond and Hampton, Virginia, for treatment of a 
nonservice-connected degenerative disc disorder beginning in 
May 2003.

(The issue of entitlement to service connection for a 
degenerative disc disorder of the lower back will be the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1990 until 
December 1990 and from March 1997 until December 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a  decision of the Department of Veterans 
Affairs (VA), Medical Center (MC) in Miami, Florida.

The matter was previously before the Board in November 2005.  
At that time, the claim was denied.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2007 Order, the Court 
vacated the November 2005 Board decision and remanded the 
matter back to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

It is noted that the veteran offered testimony at a June 2005 
hearing before a Veterans Law Judge who has since left the 
Board.  In November 2007, the RO sent her a letter advising 
that she was entitled to a new hearing if she so desired.  
However, in a response received later that month, she 
indicated that she did not wish to appear at another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Additionally, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, additional development is required in 
order to satisfy VA's duty to notify the veteran as set forth 
under the VCAA.  Indeed, as noted in the December 2006 Joint 
Remand, the record does not contain any communication clearly 
informing the veteran of the types of evidence necessary to 
substantiate her claim.  

Moreover, the Board cannot in this case determine from a 
review of her correspondence whether the veteran had actual 
knowledge of the evidence needed to substantiate the claim.  
Similarly, the criteria for establishing entitlement to 
reimbursement of travel expenses are not of such nature that 
a reasonable person could be expected to understand from the 
notice what was needed.  

Finally, the evidence of record does not indicate that she is 
precluded from the benefit sought as a matter of law.  To the 
contrary, the evidence shows that she has a 100 percent 
rating for schizoaffective disorder, satisfying 38 C.F.R. 
§ 17.143(b)(2), which requires that the veteran have one 
service-connected disability rated at 30 percent or greater.  

Again, VCAA notice errors are presumed prejudicial unless VA 
shows that the error did not affect the essential fairness of 
the adjudication.  For the reasons discussed above, it is 
determined that the burden of prejudicial error has not been 
overcome here.  See Sanders, 487 F.3d 881.  As such, adequate 
notice must be sent to the veteran prior to adjudication of 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent as to 
the issue of entitlement to reimbursement 
for travel expenses to Department of 
Veterans Affairs Medical Centers (VAMC) 
in Richmond and Hampton, Virginia, for 
treatment of a nonservice-connected 
degenerative disc disorder beginning in 
May 2003.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her of the division of 
responsibility between her and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in her 
possession which pertains to the appeal.  

2.  If any additional evidence is 
obtained, as a result of the above action 
or otherwise, then readjudicate the issue 
on appeal.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



